Citation Nr: 0308097	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  91-36 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the right hip.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.

3.  Entitlement to a rating in excess of 20 percent for 
rotoscoliosis, with lumbosacral strain, degenerative disc 
disease and spondylosis of the lumbar spine, prior to May 5, 
1997.

4.  Entitlement to an increased rating for rotoscoliosis, 
with lumbosacral strain, degenerative disc disease and 
spondylosis of the lumbar spine, currently evaluated as 40 
percent disabling.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had essentially continuous service from October 
1963 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in September 1990, the RO, in 
pertinent part, denied the veteran's claim for an increased 
rating for his service-connected low back disability, then 
evaluated as 20 percent disabling.  This case was originally 
before the Board in February 1992, at which time it was 
remanded for additional development of the record.  Following 
completion of the requested actions, in a decision dated in 
February 1995, the Board denied the claim for an increased 
rating.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated February 23, 1996, granted a Joint 
Motion for Remand and for Stay of Further Proceedings.  In 
light of the Court's Order, the Board, in May 1996, again 
remanded the veteran's claim for an increased rating for 
rotoscoliosis to the RO for development of the record.  

By rating decision dated in August 1998, the RO, in pertinent 
part, denied the veteran's claims for service connection for 
PTSD and for residuals of a shell fragment wound of the right 
hip, and his claim for an increased rating for hypertension.  
In addition, the RO increased the evaluation assigned for the 
veteran's service-connected low back disability to 40 
percent, effective May 5, 1997, the date of a Department of 
Veterans Affairs (VA) examination.  Finally, the Board notes 
that the RO granted service connection for PTSD in a rating 
action dated in August 2001.  The veteran has disagreed with 
the 50 percent evaluation assigned in that rating decision.  

The Board notes that in a substantive appeal dated in 
September 2001, the veteran's attorney indicated that the 
veteran wanted to testify at a hearing.  However, on 
substantive appeals dated in September and November 2002, it 
was specifically stated that the veteran did not want a Board 
hearing.  

In November 2002, the RO issued a statement of the case that 
addressed the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability prior to September 18, 2000.  On January 22, 2003, 
a substantive appeal was submitted directly to the Board.  
However, pursuant to 38 U.S.C.A. § 7105(b)(1) (West Supp. 
2002), the substantive appeal must be filed with the 
"activity" that entered the determination.  Accordingly, 
since the substantive appeal was not properly filed, the 
issue of entitlement to an earlier effective date for an 
award of a total rating based on individual unemployability 
due to service-connected disability is not before the Board 
at this time, and this decision is limited to the issues 
noted on the cover page.


FINDINGS OF FACT

1.  The veteran was awarded the Purple Heart Medal.

2.  The service medical records, to include the separation 
examination in December 1971, show no complaints or findings 
concerning a shell fragment wound of the right hip.

3.  No residual of the claimed shell fragment wound to the 
right hip was identified on VA examination in May 1997.

4.  PTSD is manifested by nightmares, survivor guilt and 
anxiety.  He does not experience hallucinations or delusions, 
and he is not suicidal.  There is no indication that his 
personal hygiene is neglected or that his speech is not 
logical.  

5.  Prior to May 5, 1997, the veteran's rotoscoliosis was 
manifested primarily by degenerative joint disease and 
radiculopathy, and was productive of no more than moderate 
disability.  

6.  The veteran's rotoscoliosis is currently manifested by 
limitation of motion with pain, muscle spasm and absent ankle 
jerks.  

7.  There is no clinical evidence of ankylosis of the lumbar 
spine.  

8.  The veteran's hypertension is manifested by diastolic 
pressure predominantly less than 110, with no systolic 
readings in excess of 200.


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound of the right hip were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002).

2.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

3.  The criteria for a rating in excess of 20 percent for 
rotoscoliosis, with lumbosacral strain, degenerative disc 
disease and spondylosis of the lumbar spine, prior to May 5, 
1997, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2002).

4.  The criteria for a 60 percent rating for rotoscoliosis, 
with lumbosacral strain, degenerative disc disease and 
spondylosis of the lumbar spine, from May 5, 1997, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2002); 67 Fed. Reg. 
54345 - 54349 (Aug. 22, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 4.71a, Diagnostic Code 5293).

5.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect 
both prior and subsequent to July 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decisions.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeals.  By letter 
dated in August 2001, the veteran was apprised of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's attorney 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The following applies to the claims for increased ratings.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

I.  Service connection for residuals of a shell fragment 
wound of the right hip

Factual background

The service medical records are negative for complaints or 
findings pertaining to a shell fragment wound of the right 
hip.  On the separation examination in September 1971, the 
musculoskeletal system and lower extremities were evaluated 
as normal.  Service personnel records disclose that the 
veteran was awarded the Purple Heart Medal.  A listing of the 
wounds he received reveals that he sustained a slight 
laceration to the face in April 1968.

Medical records from the veteran's employer reveal that a 
traumatic scar of the right hip was noted in June 1973.  The 
veteran stated that he sustained a shell fragment wound to 
the right hip in 1968.  

The veteran was afforded a VA general medical examination in 
April 1974.  He reported that he had been wounded in combat 
in Vietnam in 1968.  He claimed that he received lacerations 
about the head and an injury to the left hip.  There was no 
reference to the right hip.  There was no indication of any 
scars, and a clinical evaluation of the musculoskeletal 
system was normal.  No diagnosis pertaining to the right hip 
was made.  

A VA orthopedic examination was conducted in May 1984.  The 
veteran described injuries to his low back in service, but 
did not refer to any injury or wound to the right hip in 
service.  An X-ray study of the pelvis was essentially 
negative.  No diagnosis referable to the right hip was made.  

On VA examination in July 1990, the veteran related that he 
received superficial wounds to the left face and left hip in 
Vietnam.  

In a statement dated in April 1996, a private physician 
reported that he had been treating the veteran since December 
1994, and that the diagnoses included mild degenerative 
arthritis of the right hip.  

Clinical records from a private physician show that the 
veteran was seen on several occasions in October 1996 and 
complained that his right hip hurt.  The examiner concluded 
that the veteran had bursitis in the right hip.  

A VA examination of the spine was conducted in May 1997.  The 
veteran described a history of having sustained shell 
fragment wounds to the hips in Vietnam.  The examiner noted 
that there was no apparent residual on the examination.  The 
pertinent diagnosis was history of shell fragment wounds 
without apparent residual.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full. 38 U.S.C.A. § 1154(b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 C.F.R. § 3.304(d).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.

The third step of the analysis is to determine whether the 
government has rebutted the established presumption of in-
service incurrence by "clear and convincing evidence to the 
contrary."  Id at 392-93.  In Caluza v. Brown, 7 Vet. App. 
498, 507-08 (1995) (citing Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994)), it was emphasized that 38 U.S.C.A. § 
1154(b) relaxed the evidentiary requirements for adjudication 
of certain combat-related VA disability compensation claims 
by allowing lay or other evidence to prove incurrence of a 
condition by combat.

Further, it was stated that as a result, the lay or other 
evidence would be accepted as sufficient proof of service 
incurrence or aggravation unless there is clear and 
convincing evidence that the disease or injury was not 
incurred or aggravated in service.  Thereafter, in Libertine 
v. Brown, 9 Vet. App. 521, 524-25 (1996), the holding was 
that the Collette Court's decision supplemented the Caluza 
medical nexus analysis, but that in certain cases lay 
evidence would satisfy the first step under Collette.  More 
recently, Clyburn v. West, 12 Vet. App. 296, 303 (1999), 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.

In this case, the available service medical and personnel 
records fail to establish that the veteran sustained a shell 
fragment wound of the right hip.  The Board acknowledges that 
the veteran apparently sustained a shell fragment wound to 
the face in April l968, but the record contains no mention of 
any wound to the right hip.  It must also be noted that the 
separation examination conducted in December 1971 is negative 
for complaints or findings of a shell fragment wound to the 
right hip.  The Board recognizes that the post-service 
evidence is ambiguous as to whether the veteran sustained a 
right hip wound.  At various times, he reported that he was 
wounded in each hip.  Significantly, however, the VA 
examination conducted in April 1974 showed no wound of the 
right hip.  Moreover, when describing his wounds in July 
1990, the veteran mentioned the wound to the left face, but 
claimed he had also sustained a wound to the left hip.  Even 
if the Board were to concede some injury to the right hip in 
service pursuant to 38 U.S.C.A. § 1154(b), the fact remains 
that following a VA examination in May 1997, the examiner 
specifically concluded that there was no residual of any in-
service hip wound.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the United States Court of Appeals for Veterans 
Claims (Court) noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  

	II.  An increased rating for PTSD 

Factual background

The veteran was admitted to a VA hospital on September 18, 
2000 for in-patient evaluation of PTSD.  On mental status 
evaluation, the veteran was aloof, tense and guarded looking, 
with a dull and flat affect.  It was stated that he was 
afraid to get into meaningful relationships based on his 
traumatic experiences in Vietnam.  He related that he did not 
have much of a social life and liked to stay by himself, 
brooding over Vietnam.  He reported avoidance and numbness as 
the way of coping with the present.  He admitted to 
hypervigilance, hyperalertness, mistrust of people he was not 
familiar with and a feeling that people try to sneak upon him 
from behind to hurt him.  The veteran indicated he had 
irrational fears and paranoia rooted in his war experiences.  
His mood was dysthymic with psychomotor retardation.  He was 
sad and unhappy with a vacant stare.  He described nightmares 
of Vietnam.  He alleged that his frightening dreams would 
wake him up sweating, shaking, confused and scared.  He also 
stated that he was then afraid to go back to sleep.   He 
reported distressing insomnia secondary to nightmares, 
feelings of guilt, survivor guilt, anger, frustration, and 
resentment rooted in his traumatic experiences in Vietnam.  
The veteran described memory lapses, gaps, inability to focus 
and mental confusion.  It was indicated that when he was not 
preoccupied with Vietnam, he was oriented times three, with 
fairly intact memory and recall.  He denied any thoughts of 
hurting himself or others at that time.  The rest of the 
mental status evaluation was in line with severe PTSD in a 
state of relapse.  The hospital course shows that he 
completed all aspects of the program and its therapeutic 
assignments and work assignments on time.  The pertinent 
diagnosis was chronic Vietnam War-induced PTSD, in acute 
exacerbation.  The Global Assessment of Functioning score was 
35.  

On VA psychiatric examination in February 2001, the veteran 
stated that he had a lot of anxiety, depression, social 
isolation, anger problems and sleep difficulties.  He 
described startle and hypervigilance.  He had a lot of 
intrusive thoughts about Vietnam and had nightmares about 
things in Vietnam a couple of times a week.  He maintained 
that after the nightmares, he would wake up sweating and have 
difficulty in getting back to sleep.  He claimed that since 
the VA hospitalization ended, he had been doing fair.  He was 
still isolated from people and was nervous around people.  He 
became angry and frustrated easily.  He related that he had 
panic attacks about once or twice a week.  He further 
reported having anxiety and depression.  There were no 
suicidal or homicidal ideations, but he had had some in the 
past.  

On mental status evaluation, the veteran was neatly groomed 
and dressed.  He behaved normally.  He was pleasant, 
cooperative and polite.  He was not hostile or belligerent, 
and did not exaggerate his symptoms.  He was not 
manipulative, sullen or sarcastic during the interview.  His 
speech was spontaneous and logical.  There was no pressure of 
speech, flight of ideas or loose associations.  He gave goal-
directed answers.  There were no hallucinations, delusions, 
paranoia or ideas of reference.  He had "some worthless, low 
self-confidence."  He admitted to recurring nightmares, 
intrusive memories and flashbacks.  It was stated that he had 
mild depression and moderate anxiety.  The veteran was noted 
to be withdrawn and isolated.  He was oriented times four and 
alert.  His judgment was good and insight fair.  The 
diagnosis was PTSD.  The Global Assessment of Functioning 
score was 50.  



Analysis 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

As noted above, the record discloses that the veteran was 
hospitalized for approximately two months at a VA facility 
for PTSD.  It was reported that his PTSD was severe.  His 
symptoms included nightmares, insomnia, memory lapses, 
survivor guilt and a dysthymic mood.  It is significant to 
observe, however, that at the time of the VA psychiatric 
examination in February 2001, while some similar symptoms 
were reported, the veteran was well groomed and cooperative.  
He was fully oriented and his judgment was good.  Indeed, 
although the Global Assessment of Functioning score was 35 
following the VA hospitalization from September to November 
2000, his symptoms improved and the Global Assessment of 
Functioning score following the VA psychiatric examination in 
February 2001 was 50.  

The most recent psychiatric evidence shows that the veteran's 
speech was logical, there was no neglect of personal hygiene, 
and no indication of suicidal ideation.  His symptoms are 
most appropriately evaluated as 50 percent disabling.  The 
evidence in support of the veteran's claim includes his 
allegations regarding the impact of his PTSD.  The Board 
concludes, however, that the medical findings on examination 
are of greater probative value than the veteran's statements 
concerning the severity of PTSD.  Therefore, that the 
preponderance of the evidence is against the claim for an 
increased initial rating for PTSD throughout the rating 
period.

III.  An increased rating for rotoscoliosis, with 
lumbosacral strain, degenerative disc disease and spondylosis 
of the lumbar spine

Service connection was established for history of lumbosacral 
strain by a RO determination in August 1975, and a 
noncompensable evaluation was assigned, effective April 30, 
1975.  The rating for the veteran's service-connected low 
back disability varied, and the 20 percent evaluation in 
effect at the time the veteran initiated his current claim 
for a higher rating was effective from May 1984.  

The veteran underwent a VA examination in July 1990.  He 
complained of low back pain.  His carriage was observed to be 
slightly bent forward, and he ambulated with a cane.  
Physical examination revealed the veteran had a cant to the 
left when he stood.  He walked somewhat painfully and slowly 
with a cane.  He wore a low back brace.  Backward flexion was 
to 0 degrees; forward flexion was to 80 degrees; lateral 
flexion was to 20 degrees, bilaterally; and rotation was to 
20 degrees, bilaterally.  X-ray study of the lumbar spine 
revealed no abnormality except for marked scoliosis of the 
lumbar spine.

VA outpatient clinic treatment reports reveal that the 
veteran was seen in September 1990 when he requested to be 
fitted for another corset for the back.  It was noted that 
the veteran was very obese and might not be a candidate for 
corset therapy.  An X-ray study of the lumbar spine in 
September 1990 produced an impression of scoliosis with mild 
osseous degenerative change, and mild retrolisthesis of L5 on 
S1.  The radiologist reported that these findings were 
unchanged from previous examination in November 1988.

The veteran provided testimony at a hearing at the RO in 
April 1991.  He testified that he received outpatient 
treatment approximately every four months.  He stated that he 
walked with a cane.  

A VA examination in February 1991 revealed that the veteran 
was ambulatory without external support.  An examination of 
the back showed no muscle spasm.  Flexion, extension, and 
lateral bending were each characterized as "good" without 
indication of the degree of range of motion achieved.  The 
veteran reportedly complained of back pain even when his skin 
was touched.  He was able to walk on his toes and heels.  
Lower extremity reflexes were depressed, in general, but 
equal.  Straight leg raising was to 90 degrees.  It was 
indicated that "X-rays show scoliosis and nerving at the L5-
S1 level."  The impressions were chronic back strain and 
degenerative arthritis.  The veteran's condition was 
characterized as stable. 

Clinical notes from a private chiropractor, dated from April 
to July 1991, reveal that the veteran was evaluated in April, 
May and July 1991 when his complaints included lower back 
pain and stiffness.  On initial evaluation in April 1991, 
straight leg raising was positive at 30 degrees, bilaterally, 
producing lower back pain and spasm.  Thoracolumbar range of 
motion was reported as "flexion 60/90, extension 30/30, 
right lateral flexion 15/20, right rotation 30/30, [and] left 
rotation 30/30."  Pain was elicited in all planes.  
Chiropractic manipulation therapy and a back brace were 
recommended.  

When seen by the private chiropractor later that same month, 
the veteran's lumbar range of motion was 80 percent of 
normal, and pain was elicited with extension.  Straight leg 
raising testing was positive at 40 degrees, bilaterally, 
producing lower back pain.  In May 1991, lumbar range of 
motion was approximately "90 percent of normal."  Pain was 
elicited with lumbar extension.  When seen in July 1991, it 
was reported that the veteran's response to treatment had 
been favorable, and that all previously positive findings 
were essentially negative, except for straight leg raising 
which produced lower back pain, and "stiffness especially 
when the weather changes."  The veteran was discharged from 
the clinic, and no future care was scheduled.  He was 
instructed in at-home strengthening exercise.

On VA orthopedic examination in March 1992, the veteran 
complained of low back pain and occasional radiation of pain 
into both legs.  He stated that the pain was aggravated by 
any prolonged activity, climbing stairs, running or prolonged 
walking.  He denied any bowel of bladder dysfunction.  
Physical examination revealed that the veteran walked with 
minimal distress.  An examination of the low back showed mild 
tenderness to palpation in the mid lumbosacral spine, without 
palpable spasm.  Range of motion testing revealed full 
flexion.  The veteran was able to heel and toe stand without 
difficulty.  Motor strength was 5/5 in all muscle groups 
tested.  Deep tendon reflexes were equal, bilaterally, and 
straight leg raises were negative to 90 degrees, with no 
increase in pain with dorsiflexion of the foot.  Sensation 
was intact in both lower extremities to light touch.  An X-
ray study of the lumbar spine revealed narrowing at L4-L5 and 
L5-S1, with thoracolumbar scoliosis with degenerative joint 
changes.  The assessment was thoracolumbar scoliosis with 
secondary degenerative joint disease.  

On VA neurological examination in March 1992, the veteran 
complained of low back weakness and pain radiating to the 
lower extremities, and increasing painful paresthesia.  
Physical examination revealed sensory deficit to light touch, 
pinprick, and vibration in both feet and ankles in a stocking 
pattern with demarcation of the stocking just above the 
ankle.  There was patchy sensory deficit to light touch and 
pinprick throughout the lateral foot, lateral ankle and 
lateral calf, bilaterally, consistent with L5,S1 dermatome.  
Motor evaluation revealed decreased strength in the right 
lower extremity, including the leg and foot, grade 3/5.  Deep 
tendon reflexes of the lower extremities were absent at the 
infrapatellar tendon and the Achilles tendon bilaterally.  
The assessments were rotoscoliosis, with lumbar strain; 
radiculopathy of the lower extremity secondary to the 
rotoscoliosis with lumbosacral strain; and glove and stocking 
dysthesia, probably secondary to diabetic neuropathy.  

In a statement dated in April 1996, a private physician 
reported that he had treated the veteran since December 1994, 
and that the pertinent diagnoses were scoliosis, "right 
thoracic left lumbar decompensated" and mild degenerative 
arthritis of the lumbar spine.  In a June 1996 statement, the 
same physician noted that the veteran also had degenerative 
disc disease of L5-S1.  Clinical records from this physician 
dated in 1996 and 1997 show that the veteran experienced an 
exacerbation of his low back pain in October 1996.  An 
examination disclosed limited range of motion, tenderness 
over the posterior spinous process and paraspinous 
musculature from L4 to S1 on the right.  The impression was 
recurrent low back pain.  Medication, bed rest and moist heat 
were recommended.  When the veteran was seen in February 
1997, the examiner indicted that his back pain was under 
control.  

Private medical records dated in 1996 and 1997 from another 
private physician are of record.  In January 1997, the 
veteran reported chronic discomfort in the low back.  It did 
not interfere with his ambulatory ability or riding a 
bicycle.  No pertinent findings were recorded.  

A VA examination of the spine was conducted on May 5, 1997.  
The examiner noted that the claims folder was reviewed.  The 
veteran related that he had driven four hours to the 
examination and that his back bothered him considerably.  An 
examination showed that the veteran was 64 and 1/2 inches tall 
and weighed 253 pounds.  He had a stooped posture, canting to 
the left.  He walked as though his back hurt substantially.  
It was noted that he stooped forward.  The veteran was able 
to walk on his toes and heels, but was ginger about it.  
Range of motion of the low back was 5 degrees backward 
extension; left lateral flexion was to 15 degrees; and right 
lateral flexion was to 0 degrees; rotation was to 10 degrees, 
bilaterally; and forward flexion was to 20 degrees.  Straight 
leg raising was positive at 45 degrees, bilaterally.  An X-
ray study of the lumbosacral spine revealed that 
rotoscoliosis was concave to the right, and that the disc 
spaces and vertebral body heights appeared to be normal.  The 
pertinent diagnoses were chronic low back strain associated 
with marked diminution in range of motion and absent deep 
tendon reflexes in both lower extremities, and exogenous 
obesity.   

On VA neurological examination in May 1997, the veteran could 
walk on his toes and heels.  He squatted slowly.  Knee 
reflexes were present but ankle jerks were absent.  The 
pertinent diagnoses were backaches, neurologically negative, 
and obesity.

In a memorandum dated in June 1998, the VA examiner who 
conducted the neurological examination in May 1997 commented 
that the loss of ankle jerks was commonly a sign of low back 
damage and irritation of roots somewhere between L2 and S2.  
He opined that the single most likely cause of reflex loss at 
the ankles was degenerative disc disease in the lower spine.  

In another June 1998 memorandum, the VA examiner who 
conducted the neurological examination in May 1997 stated 
that with near 100 percent accuracy that absent knee and 
ankle reflexes could indicate neurological damage.  

The veteran was hospitalized in a VA facility form September 
to November 2000.  An examination of the back disclosed 
lumbar lordosis and decreased flexion of the lumbosacral 
spine with pain.  No pertinent diagnosis was made.

The veteran was afforded a VA examination in February 2001.  
He complained of pain, weakness, fatigue, lack of endurance 
and stiffness in the lower back.  He stated he had sharp 
pains at times with flare-ups.  He claimed that the flare-ups 
occurred twice a month and lasted one to two days.  He 
asserted that the pain was somewhat alleviated by rest, 
painkillers and heat treatment.  He said that when he had a 
flare-up, it was hard to stand and very difficult to bend 
over.  The veteran reported that he was not able to do 
activities that required him to bend or get into unusual 
positions due to back pain.  

An examination revealed that posture was slightly abnormal, 
in that the veteran did not stand up straight.  He stood with 
his pelvis slightly askew to the right.  His gait was 
described as reasonably normal, but somewhat of a waddling 
gait.  He had limitation of walking and standing because of 
his extreme weight and, according to the veteran, because of 
pain in the back.  An examination of the lumbosacral area 
showed that he had painful motion and muscle spasm of the 
paravertebral muscles on the right.  He also had weakness.  
There was tenderness on the right and over the midline of the 
lumbosacral area.  The examiner indicted that pain was the 
veteran's most significant complaint of these.  Straight leg 
raising was negative.  Flexion of the lumbar spine was to 45 
degrees; extension was to 20 degrees; lateral flexion was to 
20 degrees, bilaterally; and rotation was to 20 degrees, 
bilaterally.  It was noted that all motions were less than 
normal.  Apparently, the veteran had pain, fatigue, weakness 
and lack of endurance, with pain being the major one.  A 
sensory examination was within normal limits.  Motor strength 
was 5/5, and there was no evidence of muscle atrophy.  
Reflexes were totally absent in the knees and ankles.  The 
pertinent diagnoses were rotoscoliosis, lumbosacral strain 
and degenerative disc disease and spondylosis of the lumbar 
spine with residuals of limited range of motion and pain.

The examiner commented that, in describing the effect of the 
veteran's conditions on his usual occupation and daily 
activities, the main problem the veteran had was his back, in 
combination with his extreme obesity and other problems.  He 
added that the veteran had great difficulty bending or 
lifting any significant weight.  He had complete loss of 
agility to get up and down and to move about in a normal way.  

Analysis 

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295.

Prior to September 23, 2002, a 60 percent evaluation may be 
assigned for intervertebral disc syndrome which is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  Where severe; recurring attacks, with intermittent 
relief, a 40 percent evaluation is assignable.  When 
moderate; recurring attacks, a 20 percent evaluation may be 
assigned.  Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Secondary 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent evaluation may be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent evaluation is assignable with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent evaluation may be assigned.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  67 Fed. Reg. 54345 - 
54349 (Aug. 22, 2002) (to be codified in pertinent part at 38 
C.F.R. § 4.71a, Diagnostic Code 5293)..

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  

A 50 percent evaluation may be assigned for unfavorable 
ankylosis of the lumbar spine.  Where the ankylosis is 
favorable, a 40 percent evaluation may be assigned.  
Diagnostic Code 5289.

The initial question in this case is whether a rating in 
excess of 20 percent is warranted prior to May 5, 1997.  

The clinical evidence of record establishes that the 
veteran's lumbar spine is not ankylosed.  As such, an 
increased evaluation is not warranted under Diagnostic Code 
5289.  Since 1990, the range of motion of the lumbar spine 
has been characterized as either "good," "full," or 
reported in degrees of greater than 50 percent of normal.  
These clinical findings are demonstrative of no more than 
moderate limitation of motion of the lumbar spine.  
Accordingly, an increased rating is not warranted under 
Diagnostic Code 5292.  The record reflects that the veteran 
testified at a hearing at the RO in April 1991 that he 
required medical treatment no more frequently than three 
times a year and that he utilized bed rest and self-
administered ointment for relief of his symptoms.  Moreover, 
his symptoms improved with chiropractic manipulation therapy 
in 1991, such that "[a]ll previously positive findings 
objectively were essentially negative except for straight leg 
raise which still produced lower back pain and some stiffness 
especially when the weather changes."  The veteran retained 
good muscle strength, despite the presence of neuropathy and 
radiculopathy of the lower extremities.  The Board 
acknowledges that private medical records show that he was 
treated for low back complaints in late 1996.  He was treated 
with medication, bed rest and moist heat and, by February 
1997, his back pain was deemed to be under control.  It was 
not until the VA examination in May 1997 that the veteran's 
symptoms, including the range of motion, had deteriorated to 
the extent that a 40 percent evaluation was appropriate.  

The evidence in support of the veteran's claim for a rating 
in excess of 20 percent for rotoscoliosis prior to May 5, 
1997 consists primarily of his statements regarding the 
severity of the disability.  The majority of the medical 
records, however, fails to show that a rating in excess of 20 
percent for the low back disability was warranted prior to 
May 5, 1997.  His symptoms were not of sufficient severity to 
warrant a higher rating.  The Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's statements concerning the severity 
of his low back disability.  Thus, the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for rotoscoliosis prior to May 5, 1997.

Based largely on the findings of VA examinations in May 1997, 
the RO, in an August 1998 rating decision, assigned a 40 
percent evaluation for rotoscoliosis with lumbosacral strain, 
degenerative disc disease and spondylosis of the lumbar 
spine.  The issue now before the Board is whether a higher 
rating is warranted.  

The 40 percent rating is the maximum evaluation that may be 
assigned based on limitation of motion of the lumbar spine.  
The May 1997 VA examinations demonstrated severe limitation 
of motion, positive straight leg raising and absent ankle 
jerk.  The Board observes that the most recent VA 
examination, conducted in February 2001, showed that the 
veteran experienced pain on motion of the lumbar spine, and 
that weakness and muscle spasm were also present.  Reflexes 
in the knees and ankles were absent.  These findings are of 
sufficient severity to support a rating of 60 percent for 
rotoscoliosis with lumbosacral strain, degenerative disc 
disease and spondylosis of the lumbar spine.  In the absence 
of ankylosis of the entire spine, there is no basis on which 
a higher rating may be assigned.  



	IV.  An increased rating for hypertension 

Factual background

Based on the service medical records and the report of a VA 
examination in April 1974, the RO, by rating action dated the 
following month, granted service connection for hypertension, 
and assigned a noncompensable evaluation.  The rating 
fluctuated over the years, and the current 10 percent 
evaluation was assigned in a May 1979 rating decision.  

During a VA examination of the spine in May 1997, serial 
blood pressure readings were 150/100, 160/90 and 160/85.  The 
pertinent diagnosis was hypertension.

The veteran was hospitalized by the VA from September to 
November 2000.  An examination on admission disclosed that 
blood pressure was 190/80.  The veteran gave a history of his 
hypertension getting out of control despite good compliance 
with treatments and medications.  During the hospitalization, 
it was reported that he was having blood pressure problems.  
It was indicated that the dosage of his medication was 
increased.  On the day prior to his hospital discharge, it 
was indicated that he still had elevated blood pressure 
readings.  In the previous week, they had ranged from 156/86 
to 198/100.  Blood pressure that morning was 160/86.  His 
medication was to be increased.  The pertinent diagnoses were 
essential hypertension, aggravated by stress and hypertensive 
cardiovascular disease.

The veteran was examined by the VA for hypertension in 
February 2001.  Serial blood pressure readings were 190/90; 
172/80; and 160/90.  The pertinent diagnosis was 
hypertension.  



Analysis 

A 20 percent evaluation may be assigned for hypertensive 
vascular disease (essential arterial hypertension) when the 
diastolic pressure is predominantly 110 or more with definite 
symptoms.  A 10 percent evaluation is assignable when the 
diastolic pressure is predominantly 100 or more.  Diagnostic 
Code 7101 (as in effect prior to July 12, 1998).

A 20 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  When 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more or who requires continuous 
medication for control, a 10 percent evaluation is 
assignable.  Diagnostic Code 7101 (effective January 12, 
1998).

In Karnas, 1 Vet. App. 308, the Court held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  

A review of the blood pressure readings during the course of 
the veteran's appeal demonstrates that the diastolic pressure 
is predominantly less than 110.  In fact, all diastolic 
pressures are 100 or lower.  There were a few systolic 
readings in excess of 160, but all were less than 200.  
Accordingly, there is no basis on which a higher rating may 
be assigned for hypertension under either of the rating 
criteria in effect during the appeal.  The Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's statements concerning the 
severity of hypertension.  Therefore, the preponderance of 
the evidence is against the claim for an increased rating for 
hypertension.




ORDER

Service connection for residuals of a shell fragment wound of 
the right hip is denied.

An increased initial rating for PTSD is denied.

A rating in excess of 20 percent for rotoscoliosis, with 
lumbosacral strain, degenerative disc disease and spondylosis 
of the lumbar spine, prior to May 5, 1997 is denied.

A rating of 60 percent for rotoscoliosis, with lumbosacral 
strain, degenerative disc disease and spondylosis of the 
lumbar spine is granted, subject to the law and regulations 
pertaining to the payment of monetary benefits.

An increased rating for hypertension is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

